Name: 2007/278/EC: Commission Decision of 23 April 2007 fixing for the marketing year 2007/2008 the amounts of the aid for diversification and the additional aid for diversification to be granted under the temporary scheme for the restructuring of the sugar industry of the Community (notified under document number C(2007) 1717) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  economic geography;  production;  cooperation policy;  agricultural policy;  economic policy;  EU finance
 Date Published: 2007-05-04

 4.5.2007 EN Official Journal of the European Union L 116/62 COMMISSION DECISION of 23 April 2007 fixing for the marketing year 2007/2008 the amounts of the aid for diversification and the additional aid for diversification to be granted under the temporary scheme for the restructuring of the sugar industry of the Community (notified under document number C(2007) 1717) (Only the Spanish, Czech, Greek, Italian, Latvian, Hungarian, Portuguese, Slovak, Slovenian, Swedish and Finnish texts are authentic) (Text with EEA relevance) (2007/278/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme restructuring of the sugar industry in the Community and amending Regulation (EC) No 1290/2005 on the financing of the common agricultural policy (1), Having regard to Commission Regulation (EC) No 968/2006 of 27 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community (2), and in particular Article 13(1) thereof, Whereas: (1) By 31 March 2007, the Commission has to fix the amounts attributed to each Member State concerned for the aid for diversification provided for in Article 6 of Regulation (EC) No 320/2006, the additional aid for diversification provided for in Article 7 of that Regulation and the transitional aid to certain Member States as provided for in Article 9 of that Regulation. (2) The amounts of the aid for diversification and additional aid for diversification are calculated on the basis of the tonnes of sugar quota renounced in the 2007/2008 marketing year in the Member State concerned, as provided for in Article 13(2) of Regulation (EC) No 968/2006, HAS ADOPTED THIS DECISION: Article 1 The amounts per Member State concerned of the aid for diversification and the additional aid for diversification provided for in Articles 6 and 7 of Regulation (EC) No 320/2006 respectively, as fixed in respect of the quotas renounced in the 2007/2008 marketing year, are set out in the Annex to this Decision. Article 2 This Decision is addressed to the Czech Republic, the Hellenic Republic, the Kingdom of Spain, the Italian Republic, the Republic of Latvia, the Republic of Hungary, the Portuguese Republic, the Republic of Slovenia, the Slovak Republic and the Republic of Finland. Done at Brussels, 23 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 42. (2) OJ L 176, 30.6.2006, p. 32. ANNEX Amounts per Member State of the aid for diversification and the additional aid for diversification 2007/2008 marketing year Member State Aid for diversification Additional aid for diversification Czech Republic EUR 11 220 770,83  Greece EUR 17 388 600,00 EUR 8 694 300,00 Spain EUR 1 826 328,60  Italy EUR 2 722 224,64 EUR 1 361 112,32 Latvia EUR 7 282 297,50 EUR 7 282 297,50 Hungary EUR 11 836 183,50  Portugal EUR 2 135 250,00 EUR 2 565 530,25 Slovakia EUR 7 679 563,50  Slovenia EUR 5 800 543,50 EUR 5 800 543,50 Finland EUR 6 141 526,50 